Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 1 of 8 PageID #: 1850




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,                    )
                                               )
                         Plaintiff,            )         Case No. 18-cr-16
                                               )
  v.                                           )
                                               )
  KRISHAN KUMAR AGGARWAL and                   )
  CHERIAN JOHN,                                )
                Defendants.                    )

            DEFENDANT CHERIAN JOHN’S RESPONSE TO GOVERNMENT’S
                            MOTIONS IN LIMINE

             Defendant Cherian John, by and through undersigned counsel, hereby

  respectfully files this response to the Government’s Motions in Limine (Dkt. No. 115).

       I.    The Opinions of Dr. Rick Chavez

             Defendant John proposes Dr. Rick Chavez as an expert witness in this case.

  The Government argues that Dr. Chavez should not be allowed to testify regarding

  (i) the ultimate issue of the “validity and justice” of the charges against Dr. John; (ii)

  the good intentions and fear of doctors in treating patients for drug addiction, the

  mad intentions, mistake or “ignorance” of the government, the feelings of shame on

  the part of the individuals addicted to drugs; (iii) the laws and practices surrounding

  medication assisted drug addiction treatment in Europe; (iv) his views on the lack of

  potential for abuse, dependence, and suboxone-related overdoses or his views that

  diversion of suboxone does not exist or is harmless; (v) opioid treatment programs or

  the rules that govern them, and; (vi) the qualifications of Dr. Thomas.




                                              1
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 2 of 8 PageID #: 1851




        (i)    The validity and justice of the charges against Dr. John

        The Government argues that Dr. Chavez should not be allowed to testify

  regarding the ultimate issue of the validity and justice of the charges against Dr.

  John. With respect to this topic, unless the government opens the door to this

  subjects, Dr. John does not intend to affirmatively offer this opinion in the

  Defendant’s case in chief.


        (ii)   The good intentions and fear of doctors in treating patients for
               drug addiction, about the bad intentions, mistake or
               “ignorance” of the government, or about the feelings of shame
               on the part of individuals addicted to drugs

        Dr. Chavez should be allowed to testify regarding the good intentions and fear

  of doctors in treating patients for drug addiction, about the bad intentions, mistake

  or “ignorance” of the government, and about the feelings of shame on the part of

  individuals addicted to drugs because testimony on these topics will assist the jury in

  understanding the evidence at trial. These subjects fall within Dr. Chavez’s area of

  expertise. Drug addiction treatment, and more specifically, Suboxone treatment, are

  foreign topics to most lay persons. In order to understand the evidence at trial, the

  jury must first understand the nature of addiction, issues relating to doctor behavior

  in treating drug addiction, and the feelings surrounding drug addiction. Dr. Chavez

  should be permitted to discuss these subjects in order to help the jury understand

  Suboxone treatment generally. Dr. Chavez’s testimony on these topics will help the

  jury determine whether Dr. John was acting in furtherance of legitimate medical

  practice.




                                            2
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 3 of 8 PageID #: 1852




        (iii)   The laws and practices surrounding medication assisted drug
                addiction treatment in Europe

        Dr. Chavez should be allowed to testify regarding the laws and practices

  surrounding medication assisted drug addiction treatment in Europe because

  testimony on these topics will assist the jury in understanding the evidence at trial.

  The laws and practices surrounding medication assisted drug addiction treatment

  fall within Dr. Chavez’s area of expertise and are relevant issues in this case. Dr.

  Chavez should be permitted to discuss these subjects in order to help the jury

  understand Suboxone treatment and why Suboxone is handled the way it is in the

  United States. Dr. Chavez’s testimony on these topics will help the jury determine

  whether Dr. John was acting in furtherance of legitimate medical practice.


        (iv)    Dr. Chavez’s views on the lack of potential for abuse,
                dependence, and suboxone- related overdoses, or on his views
                that diversion of suboxone does not exist or is harmless

        Dr. Chavez should be allowed to testify regarding his views on the lack of

  potential for abuse, dependence, and suboxone- related overdoses, or on his views that

  diversion of suboxone does not exist or is harmless because testimony on these topics

  will assist the jury in understanding the evidence at trial. These subjects fall within

  Dr. Chavez’s area of expertise. The potential for abuse, instances of overdose, and

  issues related to diversion are all relevant issues in this case. Dr. Chavez should be

  permitted to discuss these subjects in order to help the jury understand Suboxone

  treatment generally, including the risks and benefits of treating drug addiction with

  Suboxone. Dr. Chavez’s testimony on these topics will help the jury determine

  whether Dr. John was acting in furtherance of legitimate medical practice.

                                            3
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 4 of 8 PageID #: 1853




        (v)    Opioid treatment programs or the rules that govern them

        The Government argues that Dr. Chavez should not be allowed to testify

  regarding (v) the ultimate issue of opioid treatment programs or the rules that govern

  them. With respect to this topic, unless the government opens the door to this

  subjects, Dr. John does not intend to affirmatively offer this opinion in the

  Defendant’s case in chief.


        (vi)   Qualifications of Dr. Thomas

        The Government argues that Dr. Chavez should not be allowed to testify

  regarding the qualifications of Dr. Thomas. With respect to this topic, unless the

  government opens the door to this subjects, Dr. John does not intend to affirmatively

  offer this opinion in the Defendant’s case in chief.



     II. Duplicative Expert Testimony

        Defendant John proposes Dr. Rick Chavez and Dr. James Murphy as potential

  expert witnesses in this case. These two expert witnesses may be presented by the

  defense for different purposes. The defense may present one expert to offer his own

  expert opinion as to the aspects of this case, including expert opinions regarding Dr.

  John and his treatment of patients at RTA. The defense may also present one expert

  to rebut the opinions of the government’s expert Dr. Thomas.

        Furthermore, the Government’s attempt to exclude a defense expert at this

  stage improperly invades trial strategy. In the event Dr. John decides to put on a case

  in his own defense, the defense may call one of these expert witnesses to present




                                             4
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 5 of 8 PageID #: 1854




  evidence in its case in chief, as is the Defendant’s constitutional right under the 6 th

  Amendment. Should the government choose to call a rebuttal witness at the

  conclusion of the defendant’s case in chief, the defense may call one of Dr. John’s

  proposed expert witnesses as a rebuttal expert witness, which is the Defendant’s

  constitutional right under the 5th, 6th and 14th Amendments. Courts in this circuit

  have found that excluding experts prior to eliciting testimony is premature. See

  Dorman v. Anne Arundel Med. Ctr., 2018 U.S. Dist. LEXIS 89627, at *7-8 (D. Md.

  May 29, 2018) (Excluding alleged duplicative experts would be premature because

  not all of the experts may be called and testimony hadn’t been elicited yet). If the

  Government believes Defendant John’s expert testimony at trial is duplicative, it can

  renew its motion to exclude cumulative evidence at trial. See Id.

        WHEREFORE, the Court should deny the Government’s Motion in Limine

  With Respect to Duplicative Testimony.



     III.   Standard on Outside the Bounds of Professional Medical Practice

        In order to prove Dr. John guilty of distribution of a controlled substance under

  21 U.S.C. § 841(a), the government must prove beyond a reasonable doubt that Dr.

  John knowingly or intentionally distributed a controlled substance, that Dr. John

  knew it was controlled under the law, and that Dr. John’s actions were not for

  legitimate medical purposes in the usual course of professional practice or were

  beyond the bounds of medical practice. 21 U.S.C. § 841(a)(1); United States v. McIver,




                                             5
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 6 of 8 PageID #: 1855




  470 F.3d 550 (4th Cir. 2006); United States v. Hurwitz, 459 F.3d 463, 475 (4th Cir.

  2006).

           In the event the Government, in order to meet its burden of proof, presents

  evidence that Dr. John’s actions were not for legitimate medical purposes in the usual

  course of professional practice, Dr. John has the right to present evidence and argue

  that his actions were for legitimate medical purposes in the usual course of

  professional practice. In the event the Government, in order to meet its burden of

  proof, presents evidence that Dr. John’s actions were beyond the bounds of medical

  practice, Dr. John has the right to present evidence and argue that his actions were

  not beyond the bounds of medical practice.

           Dr. John does not intend to make arguments or present evidence that is

  contrary to Fourth Circuit precedent on the elements regarding the Government’s

  burden of proof. However, the Government may not turn the standard required in

  this case to one of civil malpractice or negligence. Undersigned counsel has attempted

  to work with counsel for the Government to reach stipulated jury instructions on the

  issue of required standards and good faith. Dr. John filed a separate motion in limine

  requesting a cautionary jury instruction prior to the introduction of evidence. (Dkt.

  No. 117). In that motion, Dr. John respectfully requested that the Court read the

  following instruction prior to the introduction of evidence:

           During this case you may hear evidence of professional norms sometimes
           referred to as “best practices” or “standard of care.” You may also hear evidence
           about the West Virginia administrative regulations for physicians. It is
           important for you to understand that a violation of a professional norm or the
           West Virginia administrative regulation does not in and of itself establish a
           violation of criminal law. A violation of a professional norm or state regulation



                                               6
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 7 of 8 PageID #: 1856




        may be a basis for malpractice or a state licensing complaint to discipline a
        physician’s license. However, in order to prove a violation of criminal law, the
        Government is required to prove beyond a reasonable doubt that Dr. John [and
        Dr. Aggarwal] prescribed controlled substances for other than a legitimate
        medical purpose or outside the course of professional practice. This requires
        more than proving that a physician violated the civil standard but that he
        abandoned his role as a physician and prescribed controlled substances for a
        reason other than the medical treatment of a patient or outside the course of
        professional practice.

  Gonzales v. Oregon, 546 U.S. 243, 260 (2006); United States v. Orta-Rosario, 469
  Fed. Appx. 140 (4th Cir. 2012); United States v. McIver, 470 F.3d 550, 560 (4th Cir.
  2006); United States v. Alerre, 430 F.3d 681 (4th Cir. 2005); United States v. Tran
  Tron Cuong, 18 F.3d 1132 (4th Cir. 1994); US v. Brizuela, 1:18-CR-00001, at Docket
  Nos. 255, p. 3; 258 pp 1-2.

  This instruction accurately states the law on this issue and instructs the jury

  appropriately. Undersigned counsel also proposed the following good faith instruction

  to Government counsel:

        It is the theory of the defense that defendants Dr. John and Dr. Aggarwal
        treated their patients in good faith. A physician cannot be convicted of
        unlawful distribution of a controlled substance if he acted in good faith in
        issuing the prescription. Good faith in this context is not merely a physician’s
        sincere intention towards the people who come to see him. Rather, it involves
        his sincerity in attempting to conduct himself in accordance with a standard of
        medical practice generally recognized and accepted in the country. Thus, it
        connotes an observance of conduct in accordance with what the physician
        reasonably believed to be proper medical practice. The defendant does not have
        to prove that he acted in good faith; rather, the burden of proof remains on the
        government to prove to you beyond a reasonable doubt that the defendant
        distributed or dispensed the controlled substances without a legitimate
        medical purpose or beyond the bounds of medical practice. In considering
        whether the defendant acted in good faith in distributing or dispensing these
        controlled substances, you should consider the defendant’s action and the
        circumstances surrounding them. If you find that the defendant acted
        in good faith in distributing or dispensing these controlled substances, then
        you must find him not guilty.

  United States v. Hurwitz, 459 F.3d 463 (4th Cir. 2006), citing United States v.
  Voorhies, 663 F.2d 30, 34 (6th Cir. 1981).




                                            7
Case 5:18-cr-00016-FPS-JPM Document 140 Filed 05/21/19 Page 8 of 8 PageID #: 1857




        While Dr. John does not intend to make arguments or present evidence that is

  contrary to Fourth Circuit precedent on the elements regarding the Government’s

  burden of proof, the above instructions are critical to ensure the Government does not

  attempt to turn the required standard of criminal intent into that of civil malpractice

  or negligence.




                                                Respectfully submitted,


  Dated: May 21, 2019                     By:   /s/ Stephen S. Stallings
                                                Stephen S. Stallings, Esquire
                                                PA ID No. 205131
                                                attorney@stevestallingslaw.com
                                                310 Grant Street, Suite 3600
                                                Pittsburgh, PA 15219
                                                T: 412-322-7777
                                                F: 412-322-7773


                                                /s/ Christopher J. Gagin
                                                Christopher J. Gagin, Esquire
                                                WV ID #13200
                                                McCamic, Sacco & McCoid, PLLC
                                                chris@mspmlaw.com
                                                56 Fourteenth Street
                                                P.O. Box 151
                                                Wheeling, WV 26003
                                                Tel.: (304) 232-6750
                                                Fax: (304) 232-3548

                                                Attorneys for Cherian John




                                            8
